Citation Nr: 9918320	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  97-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1997 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for a nervous condition was denied.

The Board notes that along with the present claim, the 
veteran filed a claim for service connection for a sexual 
disease manifested by gonorrhea, and a claim for non-service 
connected pension.  At a personal hearing held before the RO 
in March 1998, the veteran withdrew his claim for service 
connection for a sexual disease.  Additionally, nonservice-
connected pension was granted by means of a rating decision 
of June 1998.  Therefore, the only issue remaining on appeal 
is that of service connection for a nervous condition. 


FINDING OF FACT

A nervous condition is not shown in service, nor has a 
current nervous disorder been related by clinical evidence to 
service. 


CONCLUSION OF LAW

The veteran's claim for service connection for a nervous 
condition is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not presented a well-grounded claim, 
the appeal fails as to that claim, and the Board is under no 
duty to assist him or her in any further development of the 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).


With regard to the veteran's claim for service connection for 
a nervous condition, the determinative issues presented are 
(1) whether the veteran had a nervous condition during 
service; (2) whether he currently has a nervous condition; 
and if so, (3) whether his current nervous condition is 
etiologically related to his service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 
7 Vet.App. at 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1995);  Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A review of the veteran's service medical records fails to 
reveal any recorded complaints, treatment, or diagnosis of a 
nervous condition while on active duty.  On the contrary, in 
May 1972, he was referred to the McClellan Mental Health 
Clinic by a request from his squadron because his appearance 
was "below acceptable standards."  When corrective action 
was taken, he would consider it to be a "big joke."  Upon 
psychiatric evaluation, no diagnosis was made and the 
examiner found that the veteran did not have any psychiatric 
disorder which would warrant separation from service.  
Additionally, a separation examination report of June 1972 
notes no psychiatric abnormalities and the veteran's 
accompanying report of medical history is negative for 
depression or excessive worry and nervous trouble of any 
sort.  

Similarly, there is no medical evidence that relates the 
veteran's current nervous condition to service.  On the 
contrary, the most recent VA psychiatric examination 

report of May 1998 indicates that the origin of his current 
psychological problems stem from his prior employment as a 
medical clerk, medical problems from a gunshot wound in 1978, 
and from possible physiological factors related to diabetes, 
hypertension and side affects of medication, rather than any 
inservice experience or injury. 

The Board acknowledges that the veteran is qualified to 
report his current and/or past symptomatology.  However, it 
must be noted that, while he claims that his current nervous 
condition is related to service, the evidence does not show 
that he has the medical training or knowledge required to 
make a clinical diagnosis. Espiritu.  The Board, accordingly, 
places no probative value on his statements as to the 
etiology of his nervous condition.

As there is no record of treatment or complaint of a nervous 
condition in service, and no evidence that relates they 
current nervous condition to service, the veteran's claim 
fails to satisfy the required elements of a well-grounded 
claim.  Caluza v. Brown, 7 Vet.App. at 506 (1995).  The 
Board, having thoroughly reviewed the claims file, finds no 
evidence of a plausible claim for a nervous condition.  Since 
the veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.


ORDER

Service connection for a nervous condition is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

